IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SIKES CONCRETE, INC., AND            NOT FINAL UNTIL TIME EXPIRES TO
AMERICAN    FIRE      AND            FILE MOTION FOR REHEARING AND
CASUALTY COMPANY,                    DISPOSITION THEREOF IF FILED

      Appellants,

v.                                   CASE NOS. 1D16-2054 & 1D16-4018

BREAK-N-GROUND,       LLC,
RHONDA           WILLIAMS,
NICHOLAS WILLIAMS, REED
HOLLOWAY, AND DAVID
RUNYON      A/K/A   DAVID
WHITE A/K/A MICKEY WHITE
A/K/A "DW",

      Appellees.


_____________________________/

Opinion filed August 9, 2017.

An appeal from the Circuit Court for Bay County.
James B. Fensom, Judge.

Julie Ann Sombathy of Isler & Sombathy, Panama City; Jeffrey P. Whitton, Panama
City, for Appellants.

Bill R. Hutto of Hutto & Bodiford, Panama City, for Appellees.

PER CURIAM.

      AFFIRMED.

ROBERTS, WINOKUR, and M.K. THOMAS, JJ., CONCUR.